Case 8:20-cv-02140-CEH-CPT Document 1 Filed 09/11/20 Page 1 of 6 PageID 1




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

ADYS LOPEZ,
                                                          CASE NO.:
              Plaintiff,

v.

SF MARKETS, LLC d/b/a
SPROUTS FARMERS MARKET and
UNKNOWN STORE MANAGER,

              Defendants.


        IN THE CIRCUIT COURT OF THE THIRTEENTH JUDICIAL CIRCUIT,
             IN AND FOR HILLSBOROUGH COUNTY, FLORIDA
                           CIVIL DIVISION

ADYS LOPEZ,

              Plaintiff,                                  CASE NO.: 20-CA-6745
       vs.

SF MARKETS, LLC d/b/a
SPROUTS FARMERS MARKET and
UNKNOWN STORE MANAGER,

              Defendants.
                    ___________________________________________________

                     NOTICE AND PETITION FOR REMOVAL

TO:    The Honorable Judges of the United States District Court
       for the Middle District of Florida

       Defendant, SF Markets, LLC d/b/a Sprouts Farmers Market, hereby Petitions for

Removal of the above-styled action from the Circuit Court of the Thirteenth Judicial

Circuit, in and for Hillsborough County, Florida, to this Court. Removal is proper on the

following grounds:
Case 8:20-cv-02140-CEH-CPT Document 1 Filed 09/11/20 Page 2 of 6 PageID 2




         1.      Plaintiff filed a Complaint in the Circuit Court of the Thirteenth Judicial

Circuit, in and for Hillsborough County, Florida, on or about August 25, 2020. The clerk of

that court assigned case number: 20-CA-6745 to the matter (See Pl. Compl., attached hereto

as Exhibit A.)

         2.      The Summons and Complaint in this case were served on this Defendant's

registered agent on August 28, 2020.

         3.      Plaintiff's Complaint alleges, inter alia, that she, Adys Lopez, was injured at

Defendant’s store as a direct and proximate result of the negligence of Defendant and an

“Unknown Store Manager”. (See Pl. Compl.¶ 10.) Plaintiff further alleges that her injuries

caused her to incur medical expenses, incur pain and suffering of both a physical and

mental nature, incur a permanent injury to the body as a whole, incur loss of ability to lead

and enjoy a normal life, incur loss of wages and a loss of wage earning capacity, and that all

of those injuries/losses are permanent and will continue into the future. (See Pl. Compl.

¶10.).

         4.      Plaintiff is domiciled in Hillsborough County, Florida and therefore a citizen

of the state of Florida. (See Pl. Compl. ¶2).

         5.      At the time of the Complaint and this Notice of Removal, SF Markets, LLC

d/b/a Sprouts Farmers Market was a Delaware limited liability corporation with its principal

place of business in Arizona.

         6.      Sprouts Farmers Markets Holding, LLC is the sole member and manager of

Defendant.       Sprouts Farmers Markets Holding, LLC is a Delaware limited liability

corporation with its principal place of business in Arizona. Sprouts Farmers Market, Inc. is

the sole member and manager of Sprouts Farmers Markets Holding, LLC. Sprouts Farmers
Case 8:20-cv-02140-CEH-CPT Document 1 Filed 09/11/20 Page 3 of 6 PageID 3




Market, Inc. is a Delaware corporation with its principal place of business in Arizona.

Accordingly, Defendant, SF Markets, LLC d/b/a Sprouts Farmers Market, is a foreign

limited liability company. (“[A] limited liability company… is a citizen of any state of

which a member of the company is a citizen” Mallory & Evans contractors & Eng’rs,

L.C.C. v. Tuskegee Univ., 635 F.3d 1304, 1305 (11th Cir. 2011).

        7.     Removal of this action is proper under 28 U.S.C. § 1332, which allows for

District Court jurisdiction over, "all civil actions where the matter in controversy exceeds

the sum or value of $75,000.00," and is between citizens of a State and citizens or subjects

of a foreign state. 28 U.S.C. § 1332. A corporation is deemed to be a citizen of any state or

nation where the corporation is incorporated and in the state or nation where it has its

principal place of business. Here, Defendant is a citizen of the states of Delaware and

Arizona and Plaintiff is a citizen of the state of Florida.

        8.      Plaintiff named an “Unknown Store Manager” as a defendant in her

complaint. “In determining whether a civil action is removable … the citizenship of

defendants sued under fictitious names shall be disregarded.” 28 U.S.C. § 1441(a). This is

true even if the store manager was likely [a citizen of the same state as Plaintiff]. See

Walker v. CSX Transp., Inc., 650 F.3d 1392, 1396 n. 11 (11th Cir. 2011) (“Moreover, that

the fictitious defendants were likely [citizens of the same state as Plaintiff] did not destroy

complete diversity because § 1441(a) requires that fictitious ‘named’ parties be disregarded

for purposes of diversity jurisdiction.”)

        9.      Further, although the unnamed defendant in Plaintiff’s complaint did not

join in this notice of removal, “the requirement that there be unanimity of consent in

removal cases with multiple defendants does not require consent of defendants who have
Case 8:20-cv-02140-CEH-CPT Document 1 Filed 09/11/20 Page 4 of 6 PageID 4




not been properly served.” See Wheeler v. Dekalb Cnty., Ga., No. 1:13-cv-4205-WSD,

2014 WL 2041977, at *2 (N.D. Ga. May 16, 2014) (citations and internal marks

omitted).

       10.   Venue is proper in this Court under 28 U.S.C. § 1332.

       11.   In her Complaint, Plaintiff seeks compensatory damages in excess of Thirty

Thousand Dollars ($30,000.00). Nonetheless, it is apparent that the amount in controversy

exceeds $75,000.00.     Plaintiff alleges that she incurred medical expenses, pain and

suffering of both a physical and mental nature, permanent injury to the body as a whole,

loss of ability to lead and enjoy a normal life, loss of wages and a loss of wage earning

capacity, and that all of those injuries/losses are permanent and will continue into the

future. (Pl. Compl. at ¶ 10.)

       12.   The relevant Florida case law is clear that where the plaintiff has not pled a

specific amount of damages, the removing defendant must prove by a preponderance of the

evidence that the amount in controversy exceeds the jurisdictional amount.           Love v.

Northern Tool & Equip. Co., 2008 U.S. Dist. LEXIS 59110 (S.D. Fla. Aug. 1, 2008)

(considering the amount of a pre-suit demand when deciding whether the amount in

controversy requirement was met). However, the United States Supreme Court held that a

“removal notice need only plausibly allege, not detail proof of the amount in controversy.”

Dart Cherokee Basin Operating Company, LLC v. Owens, No. 13-719 WL 7010692, at *2

(Dec. 15, 2014).

       13.   Although Defendant denies that it was the cause of Plaintiff's injuries, it does

not dispute that the damages claimed in Plaintiff's Complaint appear serious and significant.

Though Plaintiff merely alleges the jurisdictional minimum for filing a claim in Florida's
Case 8:20-cv-02140-CEH-CPT Document 1 Filed 09/11/20 Page 5 of 6 PageID 5




Circuit Courts (Pl. Compl. ¶ 1), it is evident from her $325,000.00 pre-suit demand that

Plaintiff places more than $75,000.00 in controversy in this dispute, exclusive of interest

and costs (See Pre-Suit Demand, attached hereto as Exhibit B). The past medical expenses

Plaintiff relates to her accident in the pre-suit demand total $86,382.45. The amount of

those medical bills alone satisfies the amount in controversy requirements for removal.

       14.   Through the pre-suit demand, Plaintiff’s counsel notified Defendant that

Plaintiff sustained the following injuries as a result of her fall: a left proximal fifth

metatarsal fracture; and a full thickness retracted tear of the supraspinatus tendon with

partial articular tear of the infraspinatus tendon in the right shoulder, which required

surgical repair. (See Exhibit B). Defendant was also advised that Plaintiff’s right shoulder

injury is a permanent injury and that Plaintiff is unable to perform activities of daily living

as a result of her shoulder injury.

       15.     Given the foregoing, Defendant asserts that the amount in controversy in this

matter clearly exceeds the jurisdictional minimum, exclusive of interest and costs. See

Logsdon v. Duron, Inc., Case No.: 3:05cv243J-16HTS, 2005 WL 1163095, at *2 (M.D. Fla.

May 17, 2005) (holding that a removing defendant need only show that the amount in

controversy will "more likely than not" be satisfied when a plaintiff does not claim a

specific amount of damages). See also Dart Cherokee Basin Operating Company, LLC v.

Owens, No. 13-719, 2014 WL 7010692, at *2 (Dec 15, 2014) (holding a removing

defendant need only plausibly allege, not detail proof of, the amount in controversy).

       16.     Defendant simultaneously files all pleadings it possesses with this Petition

for Removal. Defendant will contact the Clerk of the Court to determine what documents

on file have not been properly served and will forward those documents to the Court.
Case 8:20-cv-02140-CEH-CPT Document 1 Filed 09/11/20 Page 6 of 6 PageID 6




Dated: September 11, 2020                Respectfully Submitted,

                                         /s/ Edward F. Gagain, III, Esq.
                                         Edward F. Gagain, III, Esq.
                                         Florida Bar No. 0085154
                                         TRIAL COUNSEL
                                         Caitlin E. Costa, Esq.
                                         Florida Bar No. 0112428
                                         GOLDEN SCAZ GAGAIN, PLLC
                                         201 North Armenia Avenue
                                         Tampa, Florida 33609
                                         Telephone: (813) 251-5500
                                         Facsimile: (813) 251-3675
                                         E-Mail: egagain@gsgfirm.com
                                         E-Mail: ccosta@gsgfirm.com
                                         Attorneys for Defendant, Sprouts

                             CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing has been

furnished    to    Joseph      A.    Kopacz,      Esq.    (jkopacz@forthepeople.com;

dknetzer@forthepeople.com;               kdamico@forthepeople.com               and

kthompson@forthepeople.com) on this 11th day of September, 2020.



                                         GOLDEN SCAZ GAGAIN, PLLC

                                         /s/ Edward F. Gagain, III, Esq.
                                         Edward F. Gagain, III., Esq.
